IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE

              STATE OF TENNESSEE v. STACEY L. SPICELAND

               Direct Appeal from the Criminal Court for Williamson County
                        No. I-297-61-A   Timothy L. Easter, Judge



                   No. M1999-02529-CCA-R3-CD - Decided June 15, 2000


Defendant appeals the revocation of his probation and reinstatement of his sentences by the
Williamson County Criminal Court. Defendant was on probation following his guilty pleas to two
counts of automobile burglary and two counts of misdemeanor theft. Concluding that the defendant
violated the terms and conditions of his probation by the use of illegal drugs, we affirm the
revocation of probation and reinstatement of the original sentences.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed.

RILEY, J. delivered the opinion of the court, in which WADE, P. J., and OGLE , J. joined.

Virginia Lee Story (at revocation hearing), Franklin, Tennessee, and Richard McGee (on appeal),
Nashville, Tennessee, for the appellant, Stacey L. Spiceland.

Paul G. Summers, Attorney General and Reporter; Elizabeth T. Ryan, Assistant Attorney General;
Ronald L. Davis, District Attorney General; and Lee E. Dryer, Assistant District Attorney General,
for the appellee, State of Tennessee.

                                            OPINION

                                  PROCEDURAL HISTORY

        Defendant, Stacey L. Spiceland, entered pleas of guilty on July 22, 1997, to two counts of
automobile burglary and two counts of theft under $500. He received an effective sentence of six
years; was ordered to serve 220 days in the county jail; and was placed on supervised probation for
an effective term of six years.

        On October 15, 1999, a probation violation warrant was issued alleging the defendant tested
positive for cocaine and marijuana. After a hearing on November 5, 1999, the trial court revoked
defendant’s probation and ordered the defendant to serve the balance of his sentences in
confinement. The defendant appeals from the revocation of his probation insisting the reinstatement
of his original sentences is too harsh.
                                    REVOCATION HEARING

       The testimony at the revocation hearing revealed that defendant tested positive for cocaine
and marijuana on one of his visits to his probation officer. Defendant admitted to smoking
marijuana on approximately six occasions while he was on probation. As to the cocaine, he
suggested someone must have “laced” his marijuana with cocaine without his knowledge.
Defendant also conceded that he was on probation for forgery at the time he committed the original
automobile burglaries and thefts in the instant case.

       Other evidence indicated that the defendant had regularly reported to his probation officer,
had paid all proper fees, and had maintained full-time employment. The defendant’s girlfriend and
her mother testified as to the defendant’s good character.

         The trial court found that the defendant violated the terms of his probation by the use of
illegal drugs. The trial court further noted that the defendant was on probation for another offense
at the time he committed the underlying automobile burglaries and thefts. The trial court revoked
probation and ordered the defendant to serve his original sentences.

                                    STANDARD OF REVIEW

        A trial court may revoke probation and order the imposition of the original sentence upon a
finding by a preponderance of the evidence that the person has violated a condition of probation.
Tenn. Code Ann. §§ 40-35-310, 311. The decision to revoke probation rests within the sound
discretion of the trial court. State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991).
Revocation of probation is subject to an abuse of discretion standard of review, rather than a de novo
standard. State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991). Discretion is abused only if the record
contains no substantial evidence to support the conclusion of the trial court that a violation of
probation has occurred. Id.; State v. Gregory, 946 S.W.2d 829, 832 (Tenn. Crim. App. 1997).

                                             ANALYSIS

        Defendant contends the reinstatement of his original sentences is unduly harsh. It is
undisputed that the defendant violated the terms of his probation by his admitted use of illegal drugs.
The trial court had the express statutory authority to revoke probation and require execution of the
judgments as originally entered. Tenn. Code Ann. §§ 40-35-310, 311(d); State v. Hunter, 1 S.W.3d
643, 646-47 (Tenn. 1999). We further observe, as did the trial court, that probation had previously
been applied unsuccessfully to the defendant. See Tenn. Code Ann. § 40-35-103(1)(C). Under our
standard of review, we are not at liberty to simply substitute our judgment for that of the trial court.
We conclude that the trial court did not abuse its discretion by revoking the defendant’s probation
and ordering execution of the original judgments.

        For the above reasons, the judgment of the trial court is affirmed.



                                                  -2-